Citation Nr: 1733037	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-00 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back strain.  

2.  Entitlement to service connection for left carpal tunnel syndrome (CTS).  

3.  Entitlement to an increased rating for degenerative joint disease (DJD) of the right ankle, right knee with metal fragments, and left knee, in excess of 20 percent prior to July 17, 2913.  

4.  Entitlement to an increased rating for DJD of the right ankle in excess of 10 percent since July 17, 2013.   

5.  Entitlement to an increased rating for a Baker's cyst of the left knee with tricompartmental osteoarthritis in excess of 10 percent since July 17, 2013.  

6.  Entitlement to an increased rating for a Baker's cyst of the right knee with tricompartmental osteoarthritis in excess of 10 percent since July 17, 2013.  

7.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.  

8.  Entitlement to an increased rating for bilateral hearing loss in excess of 10 percent.  

9.  Entitlement to a compensable rating for plantar fasciitis.  

10.  Entitlement to an effective date prior to December 13, 2013 for service connection for allergic rhinitis with deviated nasal septum (claimed as an upper respiratory infection (URI) and chronic sinusitis).  

11.  Entitlement to an effective date prior to September 19, 2012 for an evaluation of 10 percent for enthesopathy of the left hip with limitation of extension of the thigh.  

12.  Entitlement to an effective date prior to September 19, 2012 for an evaluation of 10 percent for enthesopathy of the right hip with limitation of extension of the thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from September 1975 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the pendency of this appeal and in response to rating decision, the Veteran has submitted correspondence on numerous occasions.  

In July 2017 a "Motion for Remand" was received from the Veteran's representative indicated that the Veteran desired to present testimony in support of his claims at a videoconference to be held in the Waco, Texas, RO.  

That same motion indicated that the Veteran had additional appeals pending but which had not been certified to the Board and it was requested that all such pending appeals be certified for review by the Board to allow the Veteran to present testimony at the requested videoconference as to all issues.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should undertake appropriate efforts to afford the appellant a Board videoconference hearing, pursuant to his request.  Notice should be sent to the appellant, with a copy of the notice associated with the claims file or VA electronic records.  If, for whatever reason, the appellant decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file or VA electronic records.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

